Citation Nr: 0601552	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative pilonidal cyst.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In October 2004, the veteran testified before the undersigned 
Veterans Law Judge.  

Also in October 2004, the Board remanded this matter for 
further evidentiary development.  Thereafter, an October 2005 
rating decision granted an increased rating of 10 percent for 
postoperative pilonidal cyst.  The appeal remains pending, 
however, because a maximum schedular rating under the code 
for skin disabilities must be assessed.  See, e.g., AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The issue of an extraschedular evaluation is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected cyst is intermittent, and 
does not involve an area exceeding 12 square inches.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected postoperative pilonidal cyst have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.41, 4.3, 4.7, 4.118, Diagnostic Code 7801 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains November 2004 and July 2005 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The latter letter 
specifically told the veteran of information and evidence 
needed to substantiate and complete a claim for an increased 
rating-that is, evidence showing that the veteran's 
disability had worsened.  The veteran received an October 
2005 supplemental statement of the case, which applied legal 
standards to the evidence.  As such, the veteran was 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received a sufficient notification letter 
after the rating decision on appeal, which appropriately 
addressed any timing error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (holding that any timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, a November 2004 letter stated:  "If you have any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Though this letter did not provide the standard for an 
increased rating, which the July 2005 letter did, the 
November 2004 letter effectively informed the veteran that he 
should submit anything related to his cyst.  Following that 
letter, the veteran received an October 2005 supplemental 
statement of the case, which told the veteran that if he 
could make "any comment" he wished concerning the 
additional information contained therein.  Thus, various 
communications from the RO gave instruction that the veteran 
could send any kind of evidence, including in the form of a 
lay statement.  As such, the principle underlying the 
"fourth element" was properly fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  In this case, the record contains a 1983 private 
medical record detailed below, and a sufficient August 2005 
VA examination report.  In response to the November 2004 
letter that attached VA Form 21-4142, the veteran did not 
identity any further outstanding treatment records.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

I.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

Diagnostic Code (DC) 7820, infections of the skin not listed 
elsewhere (including bacterial, fungal, viral, treponemal and 
parasitic diseases) should be rated as disfigurement of the 
head, fact, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  

Under DC 7801, pertaining to scars, other than head, face, or 
neck, that are deep or that cause limited motion:  Area or 
areas exceeding 144 square inches (929 sq. cm.) warrant a 40 
percent rating; area or areas exceeding 72 square inches (465 
sq. cm.) warrant a 30 percent rating; area or areas exceeding 
12 square inches (77 sq. cm.) warrant a 20 percent rating; 
and area or areas exceeding 6 square inches (39 sq. cm.) 
warrant a 10 percent rating.

DC 7802, scars, other than head, face, or neck, that are 
superficial and do not cause limited motion, DC 7803, scars, 
superficial, unstable, and DC 7804, scars superficial and 
painful on examination, all provide only a maximum 10 percent 
rating.  

Under DC 7806, dermatitis or eczema, a 10 percent rating 
requires involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires involvement of 20 to 40 percent of the entire 
body or of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

II.  Analysis

The record contains a January 1976 rating decision that 
granted service connection for pilonidal cyst, and assigned a 
0 percent rating.  

It is noted that in its October 2004 remand, the Board 
determined that the RO had mis-interpreted the veteran's 
application for compensation as a claim of service connection 
for a low back disability, when in fact, the veteran had been 
seeking an increased rating for service-connected 
postoperative pilonidal cyst.  Thus, the issue on appeal was 
re-characterized to reflect this understanding.  

The record contains a January 1983 operative report from 
Medical City Dallas Hospital.  The clinical evaluation noted 
that the veteran had a pilonidal cyst and sinus that had 
previously been incised and drained on two occasions because 
of abscess formation.  The veteran underwent an excision of a 
pilonidal cyst and sinus, and marsupialization.  

Treatment reports of the Dallas VA Medical Center from 
December 2001 to January 2003 do not mention treatment for a 
pilonidal cyst.

At his hearing, the veteran reported that after he got out of 
the service he obtained construction jobs, one of them 
driving a 18-ton dump truck, but with bouncing on the seats 
aggravating the cyst, he stopped.  He testified that when the 
cyst drained he had been told to wear pads, but he did not 
want to do so.  

The veteran underwent an August 2005 VA examination.  The 
veteran reported that after service, from 1968 to 1982, he 
had continued to have swelling and drainage of the pilonidal 
cyst.  The drainage, according to the veteran, was mostly 
brown and mucus, and he took a Seitz bath and squeezed out 
all of the mucus.  He stated that he had not undergone 
further surgery since 1983.  The veteran reported that at 
present, he was not on any kind of treatment.  Once in five 
to six months, however, the cyst swelled up and then it 
drained.  At that point, the veteran took a bath and used 
some toilet paper when it drained.  He had not shown it to a 
physician since 1983.  The veteran stated that he had been a 
computer drafter since 1978, and that his job involved a lot 
of sitting.  When the cyst flared up, he had to stand up to 
do his work.  The veteran had missed at least one to two days 
of work every year due to the cyst flare-up.  At home when 
the cyst flared, he could not sleep properly.  The examiner 
noted that the veteran reportedly did not have any history of 
acne, and that the condition was not disfiguring.  

On physical examination, the examiner found a 4 cm. x 4 mm. 
scar in the fold between the buttocks and the upper side, 
which was tender to touch.  There was a little bit of 
puckering at the lower end of the scar, which was most likely 
where it drained and then soiled the veteran's clothes.  The 
examiner stated that the percentage of exposed area was zero 
percent, and the percentage of the total body area was one 
percent.  

The examiner's impression was that the veteran had a 
pilonidal cyst in service with abscess formation requiring 
two treatments in 1966 and 1968, and another surgery in 1983.  
The veteran still continued to have the problem with the 
pilonidal cyst with draining.  Because of the chronic 
condition every five to six months it drained and gave him 
pain.  The veteran's job involved a lot of sitting and this 
had been hard on him when he had to miss time from work when 
it flared up.  

In terms of additional medical evidence, the Board's October 
2004 remand instructed the RO to obtain any signed released 
for health care providers, and request copies of any 
identified records.  The veteran, however, apparently did not 
reply to the letter, and as such, there is no additional 
medical evidence to consider.

It is noted that the RO rated the veteran's disability under 
DCs 7899-7804.  DC  7899 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. §4.118.  See 38 C.F.R. § 4.27.  It is noted, 
however, that DC 7820 essentially serves the same purpose by 
directing that infections of the skin not listed elsewhere 
should be rated according to either the DCs concerning scars, 
or DC 7806 concerning dermatitis or eczema, whichever is the 
predominant disability. 

It does not appear that DC 7806 is relevant.  Even if the 
rating criteria for dermatitis and eczema were appropriate 
(though it appears that the veteran's predominant disability 
is more analogous with a scar), according to the VA 
examination 20 to 40 percent of the veteran's body is not 
affected by his service-connected disability.  As such, the 
next highest rating under DC 7806 is inappropriate.

Furthermore, it is noted that the veteran already has the 
maximum schedular rating of 10 percent under DCs 7802, 7803, 
and 7804.  

In terms of DC 7801 (the other methodology for rating 
infections of the skin not elsewhere listed including 
bacterial disease as per DC 7820), it does not appear that 
the area or area of the veteran's cyst exceeds 12 square 
inches (77 sq. cm.)to warrant a 20 percent rating.

As such, a rating in excess of 10 percent is not appropriate 
under the current rating  schedule.   


ORDER

Entitlement to a rating in excess of 10 percent for 
postoperative pilonidal cyst is denied.  


REMAND

The 1945 Schedule for Rating Disabilities (which directs that 
the veteran's service-connected recurrent cyst be evaluated 
under the diagnostic criteria for scars), may be inadequate 
in terms of approximating the degree of disability 
experienced by the veteran with his service-connected 
pilonidal cyst.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should consider whether the case 
should be submitted to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of an extra-schedular 
evaluation concerning service-connected 
pilonidal cyst, as per 38 C.F.R. 
§ 3.321(b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


